department of the treasury tax_exempt_and_government_entities_division internal_revenue_service washington d c mar uniform issue list se ep qat2z ira b legend taxpayer a company c company d amount amount amount amount amount date irae date dear this is in response to the letter dated date as supplemented by additional information dated date submitted on your behalf by your authorized representative in which you request a ruling that the distribution from your individual_retirement_arrangement ira described in your letter_ruling request did not result in a modification to a series of substantially equal payments and therefore is not subject_to the additional percent income_tax imposed on premature distributions under sec_72 of the internal_revenue_code the code under penalty of perjury the following facts and representations have been submitted in support of the ruling_request taxpayer a age maintained ira b with company c taxpayer a began receiving distributions from ira b in the monthly amount of amount which amount was calculated using the fixed amortization_method described in notice_89_25 1989_1_cb_662 and was intended to be a series of substantially_equal_periodic_payments as described in sec_72 of the code it has been represented that taxpayer a received a monthly distribution of amount from ira b in each calendar_year from to january in january the value of ira b was amount in late taxpayer a’s financial advisor stopped doing business with company c and began doing business with company d taxpayer a desired to keep his ira invested with this financial advisor and on date attempted to transfer all of ira b but only succeeded in transferring the majority of ira b totaling amount to ira e with company d taxpayer a did not learn until after date that company d would not accept the part of ira b invested in certain real_estate_investment_trust reit funds and as a result amount was not transferred to company d and remained invested in ira b taxpayer a represents that beginning in february _ after amount was transferred to ira e that the monthly distributions were re-established with company d however rather than continue with the same gross monthly distribution of amount company d erroneously changed the gross monthly distribution to amount which was the net monthly distribution amount which taxpayer a had been receiving under ira b as a result the total yearly ira distribution was less than what had been taken out under the original distribution plan on date corrective distributions were made from ira e to taxpayer a to match the total yearly distributions taxpayer a was receiving under ira b during this time no distributions were made from ira b based on these facts and representations the following rulings are requested the missed distributions and subsequent distributions made from ira b won't be considered a modification to the series of substantially_equal_periodic_payments from ira b under sec_72 of the code and consequently won't result in imposition of the additional tax under sec_72 the fact that the entire ira b was not transferred to the ira e in won't be considered a modification to the series of substantially_equal_periodic_payments from ira b under sec_72 of the code and consequently won't result in imposition of the additional tax under sec_72 of the code with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the code provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the employee's attainment of age or the close of the 5-year period beginning with the date of the first payment and after the employee attains age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period notice_89_25 was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra_'86 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 q a-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 of the code revrul_2002_62 2002_2_cb_710 modified q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 of the code if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q a-12 of notice sec_2 e of revrul_2002_62 further provides that under all three methods substantially_equal_periodic_payments are calculated with respect to an account balance as of the first valuation_date selected thus a modification to the series of payments will occur if after such date there is i any addition to the account balance other than gains or losses ii any nontaxable transfer of a portion of the account balance to another retirement_plan or iii a rollover by the taxpayer of the amount received resulting in such amount not being taxable in this case in taxpayer a began receiving payments from ira b in the amount of amount calculated using the fixed amortization_method described in notice_89_25 on date taxpayer a transferred amount by means of a trustee-to-trustee transfer from ira b to ira e the transfer of amount on date occurred prior to the end of the period described in sec_72 of the code and was a nontaxable transfer of a portion of the account balance in ira b based on the above facts and representations pursuant to sec_2 e of revrul_2002_62 we determine that the date transfer of amount from ira b to irae constituted a modification to the series of substantially equal payments which taxpayer a began to receive from ira b in thus as a result we conclude with respect to your ruling_request that the transaction described above consisting of the date transfer of amount from ira b to ira e constituted a modification to a series of substantially_equal_periodic_payments as described in code sec_72 of the code we further conclude that this cannot be corrected by transferring amount back to ira b thus as a result we conclude with respect to your first ruling_request the missed distributions and subsequent corrective distributions made from ira b are considered to be subject_to the sec_72 early_distribution_tax since a modification to the series of equal periodic_payments occurred upon the transfer of amount from ira b as for your second ruling_request the fact that any portion of ira b was transferred to another ira resulted in a modification to the series of substantial equal periodic_payments resulting in the imposition of the excepted sec_72 premature_distribution tax beginning with the first payment in and increased by the amount of tax that would have been paid but for the exception no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact identification no awewene at - please address all correspondence to se t ep ra t1 sincerely carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
